OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 February 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 21 December 2015.

Response to Amendment/Arguments
The Amendment filed 28 February 2022 has been entered. Claims 1-11, 13, 15-20, 23, and 24 remain pending; claims 16-20 have been previously withdrawn from consideration; and claims 1-11, 13, 15, 23 and 24 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the objections to claims 1, 23, and 24, respectively, previously set forth in the Final Office Action dated 31 August 2021 (hereinafter “Final Office Action”). The Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have also overcome each and every rejection under 35 U.S.C. 103 previously set forth in the Final Office Action. As such, the aforesaid 103 rejections have been withdrawn. Thus, Applicant’s arguments (see Remarks filed 28 February 2022, pp. 6) with respect thereto have been considered and found persuasive in view of said amendments.  
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art discovered during the most recent search, said new grounds necessitated by the amendments to the claims. 

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor does the claim(s) contain “means for” or other similar generic placeholder language. Rather, the interpretation is included herewith in order to impart clarity to the record and to facilitate compact and expedient prosecution.
With respect to the recitation in claim 11 of the skin including a “substantially smooth” exterior surface, the aforesaid phrase is interpreted for examination on the merits in accordance with the analysis set forth in paragraphs 9-11 of the Final Office Action (not repeated herein). In short, the aforesaid phrase is interpreted as encompassing any degree of smoothness as imparted by the presence of the recycled rubber portions in the skin, of which is the broadest reasonable interpretation in light of the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yodock, III et al. (US 2005/0158119; “Yodock”) (newly cited) in view of Hufnagel (DE 20116169; “Hufnagel”) (prev. cited; copy and machine translation prev. provided; translation relied upon for basis of rejection) and Johnson (US 2002/0025221; “Johnson”) (newly cited). 
Regarding claims 1, 11, 23, and 24, Yodock discloses a barrier for vehicular and vessel traffic control [Abstract; Figs. 1, 2, 4-6; 0002, 0003, 0011, 0022]. The barrier includes an outer wall (including top wall, bottom wall, and opposing end and side walls, respectively) (layer, skin) formed from a semi-rigid material such as, inter alia, styrene-butadiene (i.e., rubber), of which defines a closed, hollow interior; said outer wall exhibiting a thickness of about 0.125 to 1 inch [0011, 0012, 0022, 0023]. Located on the interior of the outer wall (aside from covering fill holes) is a layer of foam material (e.g., polyethylene foam) having a thickness of from 0.5 to 6 inches, where said foam material is, inter alia, a structural (i.e., rigid) foam having a density of 7 lb./ft3 [0011, 0012, 0041, 0042]. 
The hollow interior may be filled with a ballast such as water or other liquid; sand; concrete; rubber; or the like [0011, 0023].
Yodock is silent regarding the semi-rigid outer wall material being formed from or including recycled rubber crumb and a binder; and is also silent regarding said outer wall being compressed by a force of 125 psi. 
Hufnagel discloses an energy-damping element (hereinafter “element”) suitable for use in vehicular impact protection applications [0003, 0004]. The element includes a core surrounded by a jacket [0008, 0020, 0021; Figs. of Original Document]. Hufnagel teaches that the jacket is formed from (i) granulate rubber particles which are recycled old tires, bound in (ii) a rubber matrix material [0021]; and further teaches that the core may be filled with an elastic material such as a polyethylene foam [0022-0024]. Hufnagel teaches that the jacket can be molded under pressure [0021]; that the jacket thickness is from 1 to 25 mm [0029]; and that the jacket can be molded such that it is less elastic (has a higher density) than the core depending on the particular end-use, or more elastic [0026, 0031]. 
Johnson discloses a modular barrier for mitigation of vehicular impact [Abstract; Figs. 1-7; 0003, 0008, 0014, 0043]. The barrier includes a shell which defines an interior chamber, said shell formed from a resilient material (e.g., polymeric) [0014, 0031-0033]; and a shock absorbing filler material filled in the interior chamber, such as polyethylene foam [0036]. Johnson teaches that the density of the aforesaid filler material can range from 1 to about 60 lb./ft3 depending on the end-use of the barrier; and that the interior chamber, along with the aforesaid filler material, may also include other foams, liquids, or solids (e.g., sand) [0036]. 
Yodock, Hufnagel, and Johnson are all directed to barriers for mitigation of vehicular impact, said barriers including an outer wall/shell and an interior chamber filled with an impact/shock-absorbing material (particularly a foam).
Given that both of Yodock and Hufnagel disclose rubber as suitable for use in forming the outer wall (jacket/shell/skin), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized recycled rubber tire particles and a rubber binder, as taught by Hufnagel, as the material of the outer wall of the barrier, as (i) the aforesaid material would have been well-recognized in the art as suitable for the aforesaid (intended) use (see MPEP 2144.07), and/or (ii) in order to reuse recycled material, thereby reducing (environmental) waste through repurposing of an otherwise wasteful material (see MPEP 2143(I)(B); 2143(I)(G)). 
Given the aforesaid analogous nature between the disclosure of Yodock, Hufnagel, and Johnson, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have molded the outer wall of the barrier (formed from recycled rubber tire particles and a rubber binder) to have a higher (or lower) density (lower elasticity) than the interior layer of foam material, as taught by Hufnagel, including up to as high as 60 lb./ft3 (i.e., over the range of 1 to 60 lb./ft3 – see MPEP 2144.05(II)), as taught by Johnson, in order to alter (i.e., increase or decrease) the impact deflection/absorption characteristics of the barrier based on the desired end use thereof (e.g., type of predicted impacts; type of vehicle(s)), and/or in order to alter the rebound force exerted by the barrier against a striking vehicle thereby having a direct effect on passenger safety (also in consideration of the ballast material filled in the hollow interior – see [0042, 0046-0048 of Yodock]). 
Per the modifications set forth above, the outer wall (made up collectively of the top, bottom, side, and end walls) of the barrier of Yodock would have been formed from recycled tire rubber particles and a rubber binder, and would have been molded (compressed during molding) to exhibit a density of from 1 to 60 lb./ft3. The interior surface of the outer wall would have included the structural polyethylene foam as disclosed by Yodock. 
The interior layer of foam which encloses the hollow interior/void space (and receives the ballast material) reads on the claimed rigid containment body. The ballast material reads on the claimed filler material within the hollow portion/void space. The outer wall formed from rubber particles and a rubber binder reads on the claimed layer/skin. 
With respect to the limitation in the claim of the layer/skin being compressed against the rigid containment body by a force of approximately 125 psi, it is noted that the aforesaid limitation constitutes a product-by-process claim limitation (see MPEP 2113(I) and (II)). It is noted that the aforecited MPEP sections indicate (in short) that the patentability of a product does not depend on its method of production, however, the structure implied by the process steps should be considered especially if it would be expected to impart a distinctive structural characteristic to the product. 
In the instant case, Applicant’s specification indicates that the aforesaid molding force (125 psi) imparts a particular density (as recited in claims 23 and 24) for a given thickness (2 inches, not claimed) to the layer/skin [0040, 0069, 0074]. Therefore, given that the outer wall of the barrier of Yodock, as modified above, would have exhibited a density (1-60 lb./ft3) which overlaps and encompasses that which is recited in claims 23 and 24 (40-60 lb./ft3; see MPEP 2144.05(I)), said outer wall therefore would have exhibited the structure/feature imparted by the claimed process steps. 
The barrier of Yodock, as modified above, reads on all of the limitations of claims 1, 11, 23, and 24.
Regarding claim 2, the barrier of Yodock (as modified above) includes fill holes (33) [Figs. 1, 4-6; 0012, 0028, 0030, 0037, 0044, 0048] formed in the top of the outer wall and the underlying interior foam layer, thereby allowing the ballast material to be filled therein and escape upon impact (if desired). Yodock also discloses that the fill holes may be closed with the ballast material contained in the hollow interior, in order for the barrier to exhibit maximum stiffness [0048]. The cut-out of the fill hole in the interior foam layer (reads on rigid containment body) reads on the claimed “frame” defining a space – i.e., the edge of the cut-out is the frame, and the hole is the space which it defines. The material or closure implicitly disclosed by Yodock (in stating that said fill hole may be closed such that the barrier exhibits maximum stiffness) which closes said fill hole reads on the material attached to the frame and enclosing the space (logically, given that it is closed and does not allow water to escape). The aforesaid interpretation reads on the limitations of claim 2 given that Applicant’s specification does not define the frame; nor do the claims (1 and 2) explicitly set forth the position and structure of the frame, the space, and the material as they relate to the rigid containment body itself. 
Regarding claims 3 and 4, it is noted that Applicant’s specification does not explicitly define “flexible”. As such, the broadest reasonable interpretation thereof in light of the specification is (a material which exhibits) any degree of flexibility. Nevertheless, as set forth above in the rejection of claim 1, Yodock discloses that the ballast material is, inter alia, rubber [Abstract; 0002, 0011] (see MPEP 2131.02(II)), of which reads on claims 3 and 4. 
Regarding claims 5-8, Yodock (as modified above) discloses that the outer wall includes an outwardly protruding extension (52) (i.e., male member) and a corresponding internally extending recess (48) (i.e., female member), which allows for connection of adjacent barriers to one another (along with other additional mechanisms disclosed therein) [0032, 0033, 0036; Figs. 2 and 3]. The outwardly protruding extension reads on the claimed attachment portion (claim 5) which exhibits a three-dimensional geometric shape protruding from a surface of the layer (claim 6), and the internally extending recess reads on the claimed corresponding geometric cavity (claim 6). The multiple barriers linked to one another reads on the claimed structure (claim 7). The aforesaid outwardly protruding extension reads on the claimed loop (claim 8). 
Regarding claim 9, the barrier of Yodock (as modified above) exhibits the shape of a Jersey barrier [Figs. 1 and 4-6]. 
Regarding claims 10 and 13, as set forth above in the rejection of claims 1 and 11, the barrier of Yodock, as modified, is filled with a ballast material in the hollow interior which may be, inter alia, concrete or sand (see MPEP 2131.02(II)). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yodock in view of Hufnagel and Johnson as applied to claim 11 above, and further in view of Clarke (US 5,172,528; “Clarke”) (prev. cited). Hildreth, Jr. (US 3,951,384; “Hildreth”) (prev. cited) is relied upon as an evidentiary reference.
Regarding claim 15, as set forth above in the rejection of claim 11 under 35 U.S.C. 103, Yodock, as modified, discloses the barrier, wherein the ballast material which is filled into the interior hollow portion may be, inter alia, rubber.
Yodock, as modified, is silent regarding the ballast material being baled tired, as claimed. 
Clarke discloses barriers and walls incorporating compacted, baled recycled tires as a core fill material [Abstract; Figures; col. 1, ln. 6-10; col. 2, ln. 40-42; col. 3, ln. 40-68]. In general, Clarke teaches the concept of utilizing waste tires in compacted/condensed form as structural reinforcement filler material for a wall or containment structure – i.e., the repurposing/recycling of waste material.
Yodock (as modified above) and Clarke are directed to barrier structures including an outer wall/containment structure and a filler material in the interior portion of said wall/containment, wherein said filler material may is rubber or rubber-based.
It is noted that the courts have made clear that the teaching, suggestion, or motivation test is flexible, and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product that is more desirable, for example, because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal – and even common-sensical – the courts have held that there exists in these situations a motivation to combine prior art references even absent any hint or suggestion in the references themselves (see MPEP 2143(I)(G)). 
It would have been obvious to (and well within the ambit of) one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Clarke, specifically a barrier/wall structure wherein baled tires are used as a filler core material inside a frame (i.e., outer wall/containment body), with the molded barrier of Yodock (as modified above) (i.e., using compacted and/or baled tires as the filler material inside the barrier structure), in order to produce a barrier using recyclable materials that are less expensive than conventional fillers, and/or in order to reuse/repurpose recycled, non-biodegradable materials in alternate applications (i.e., as the aforesaid filler material) thereby preventing the stockpiling thereof in landfills/facilities, where it is noted that vehicle barriers made from recycled tires and tire bales are known within the art, as evidenced by Hildreth [Abstract; Figs. 1-5].
The barrier of Yodock, per the aforesaid modification (as well as those set forth above in the rejection of claim 11), would have comprised all of the features set forth above and would have further comprised compacted baled tires utilized as a filler material (alone or in combination with other materials) inside the barrier, thereby meeting the limitation of claim 15. 

Examiner’s Closing Note
To facilitate compact and expedient prosecution of the instant application in a favorable manner to Applicant, upon receiving the instant Office Action, the Examiner respectfully suggests an interview with the Attorney of Record to discuss issues identified herein and amendment strategies for overcoming the cited prior art of record. 

Pertinent Prior Art
 The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact prosecution.
US 2015/0337508 to Torres, Jr. – [Abstract; Figs. 1-3; 0013, 0014, 0016, 0040, 0043, 0044, 0048]
US 3,317,189 to Rubenstein – [Entirety]
US 2014/0316031 to Al-Aqeeli et al. – [Abstract; 0005, 0006, 0008, 0011-0014]
US 5,292,467 to Mandish et al. – [Abstract; Figs.; col. 2, ln. 44-65]
US 6,540,434 to Hotchkin – [Abstract; Figs.; col .1, ln. 30-42, 45, 57-59; col. 2, ln. 5-10, 33-35]
US 4,772,155 to Dinitz – [Abstract; Figs. 20-23; col. 4, ln. 51-68; col. 5, ln. 1-14; col. 7, ln. 16-23]
US 2013/0108361 to Mustafa – [Entirety]
WO 01/46525 to Yodock, III et al. (copy provided herewith) – [Entirety]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782